GELFAND, J.,
Presently before this court is plaintiff-petitioner’s petition to compel payment of no-fault benefits, together with defendant-respondent’s answer thereto.
Initially, this court has considered section 106(a) of the Pennsylvania No-fault Motor Vehicle Insurance Act of July 19, 1974, P.L. 489, 40 P.S. §1009.106(a), to determine whether defendant-respondent’s failure to send plaintiff-petitioner written notice of rejection of plaintiff-petitioner’s claim for basic loss benefits within 30 days after receipt of reasonable proof of the loss precludes defendant-respondent from contesting the validity of the claim. After having done so, it is our view that the aforesaid does not prohibit defendant-respondent from contesting the claim, but that the failure to send written notice of the rejection is a *794fact to be considered when plaintiff-petitioner requests the imposition of costs and attorney’s fees on defendant-respondent, pursuant to section 107 of the No-fault Act, 40 P.S. §1009.107.
Hence, inasmuch as the aforementioned legal issue does not dispose of the matter and defendant-respondent’s answer raises issues of relevant fact, this court enters the following
ORDER
And now, January 31, 1979, after consideration of plaintiff-petitioner’s petition to compel payment of no-fault benefits, defendant-respondent’s answer thereto, together with argument thereon, this court does hereby order and decree that leave is granted for petitioner and respondent to take depositions in connection with the aforesaid petition, and all such depositions must be completed within 45 days hereof. At the end of that time either party may file a praecipe with the clerk of motion court ordering the cause for argument; and, in the event no depositions are taken regarding disputed issues of fact, any averments of fact responsive to the petition and properly pleaded in the answer shall be deemed admitted.